Citation Nr: 1038708	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  06-39 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1979 
and from February 1980 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
In July 2010, the Veteran and his wife testified at a video 
hearing before the undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As to all the issues on appeal, a review of the record on appeal 
reveals that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits because of, among other 
things, his hepatitis C, fibromyalgia, and depression.  The 
record also shows that in April 2010 the Veteran underwent a 
psychiatric hospitalization at either the Wade Park and/or 
Brecksville VA Medical Center.  Moreover, the Veteran also 
testified that he was treated for psychiatric problems shortly 
after his separation from active duty at the Akron City Hospital.  
Furthermore, the Veteran testified that some of his physicians 
told him that his hepatitis C caused his fibromyalgia.  However, 
neither a request for any of these records nor the records 
themselves appear in the claims folder.  Therefore, the Board 
finds that a remand is required to request them.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA adjudicators are deemed to have constructive 
notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the veteran to attempt to obtain them).

As to the claim of service connection for hepatitis C, while the 
Veteran was afforded a VA examination in April 2006 the Board 
finds that a remand for another VA examination is required 
because that examiner failed to provide an opinion as the 
relationship, if any, between the hepatitis C diagnosed post-
service and the claimant's in-service receipt of a tattoo (see 
August 1976 examination which is negative for a tattoo versus the 
May 1979 examination which is positive for a tattoo) as well as 
his documented surgeries and dental treatment as well as his 
claims regarding receiving air gun inoculations.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As to the claim of service connection for fibromyalgia, the 
Veteran testified, in substance, that his disability may have 
also been caused or aggravated by his hepatitis C.  However, a 
review of the record on appeal does not reveal that RO ever 
adjudicated this claim based on a theory of secondary service 
connection, that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice that 
included notice of the laws and regulations governing secondary 
service connection, or that the statement of the case included 
notice of 38 C.F.R. § 3.310 (2010).  Therefore, the Board also 
finds that a remand is required for the Veteran to be provided 
with this notice.  38 U.S.C.A. § 5103(a) (West 2002); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). 

In this regard, while the appeal is in remand status the Veteran 
should also be provided with a VA examination to obtain a medical 
opinion as to whether his hepatitis C caused or aggravated his 
fibromyalgia.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.310; 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As to the claim of service connection for depression, given the 
Veteran's hearing testimony regarding having been hospitalized 
following a suicide attempt in approximately 1983, while either 
stationed at Bad Kissingen, Germany or at Fort Louis, Washington, 
the Board also finds that a remand is required to attempt to 
obtain these clinical records.  Id.

Also as to the claim of service connection for depression, given 
the document psychiatric treatment seen in service treatment 
records dated in 1980, 1981, and 1985, the documented post-
service records showing the Veteran's treatment for psychiatric 
disorders, and the appellant's claims of having problems with 
depression since service, the Board finds that a remand is also 
required to provide him with a VA examination to ascertain the 
relationship, if any, between any current depression and his 
military service.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and associate 
with the claims files all of the Veteran's 
records on file with the SSA.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

2.  The RO/AMC should obtain and associate 
with the record all of the Veteran's April 
2010 psychiatric hospitalization records 
from the Wade Park and/or Brecksville VA 
Medical Center.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Because these 
are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum. 

3.  The RO/AMC, after obtaining an 
authorization from the Veteran, should 
obtain and associate with the record all of 
his post-1979 medical records from Akron 
City Hospital.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  If they cannot 
be located or no such records exist, the 
Veteran should be notified of this fact. 

4.  The RO/AMC, after finding out from the 
Veteran which of his doctors told him his 
hepatitis C caused or aggravated his 
fibromyalgia and after obtaining any needed 
authorization to obtain these records, 
should contacts these doctors and request 
any written opinions they may have as to 
the origins or etiology of the claimant's 
fibromyalgia.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  If they cannot 
be located or no such records exist, the 
Veteran should be notified of this fact.

5.  The RO/AMC, after finding out from the 
Veteran at which facility he was 
hospitalized after his suicide attempt 
while on active duty as well as the month 
and year of that hospitalization, should 
obtain and associate with the claims files 
copies of these clinical records.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, 
if they cannot be located or no such 
records exist, a memorandum of 
unavailability must be associated with the 
claims files and the Veteran should be 
provided with a copy of that memorandum.

6.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a hepatitis C examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide an 
answer to the following question:

(a)	Is it at least as likely as not 
that the Veteran's hepatitis C is 
related to his military service?

Note 1:  In providing an answer to the 
above question, the examiner should 
specifically comment on the Veteran's 
documented in-service risk activity as 
opposed to his documented post-service risk 
activity.

Note 2: In providing an answer to the above 
question, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

7.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a fibromyalgia examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

(a)	Is it at least as likely as not 
that the Veteran's fibromyalgia is 
related to his military service?
(b)	Is it at least as likely as not 
that the Veteran's fibromyalgia was 
caused by his hepatitis C?
(c)	Is it at least as likely as not 
that the Veteran's fibromyalgia was 
aggravated by his hepatitis C?
(d)	If the examiner concludes that 
the Veteran's fibromyalgia was 
aggravated by his hepatitis C, the 
examiner should provide a base-line 
as to the severity of the 
fibromyalgia before being 
aggravated by his hepatitis C.

Note 1:  In providing answers to the above 
question, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

8.  After undertaking the above development 
to the extent possible, the RO/AMC should 
make arrangements with an appropriate VA 
medical facility for the Veteran to be 
afforded a psychiatric examination.  The 
claims folders are to be provided to the 
examiner for review in conjunction with the 
examination and the examiner should note in 
his examination report that he had reviewed 
these records.  After a review of the 
record on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

(a)	What are the diagnoses of the 
Veteran's current psychiatric 
disorders? 
(b)	Is it at least as likely as not 
that any of the Veteran's 
psychiatric disorders are related 
to his military service?
(c)	Is it at least as likely as not 
that any psychosis manifested 
itself to a compensable degree in 
the first post-service year 
following his separation from 
either of his periods of military 
service?

Note 1: In providing answers to the above 
questions, the examiner should comment on 
the 1980, 1981, and 1985 service treatment 
records that document that Veteran's 
treatment for psychiatric problems while on 
active duty. 

Note 2:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

9.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2010) which 
notice includes, among other things, notice 
of the laws and regulations governing 
secondary service connection including 
38 C.F.R. § 3.310. 

10.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the claim 
of service connection for fibromyalgia, 
such readjudication should take into 
account the laws and regulations governing 
both direct and secondary service 
connection.  See 38 C.F.R. §§ 3.303, 3.310 
(2010); Allen, supra.  

11.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
the evidence received since the 
November 2006 statement of the case, 
and any evidence not received, and all 
applicable laws and regulations considered 
pertinent to the issues currently on appeal 
including the laws and regulations 
governing secondary service connection.  A 
reasonable period of time should be allowed 
for response before the appeal is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

